       Case 20-70146-hdh13 Doc 26 Filed 08/03/20               Entered 08/03/20 09:11:32          Page 1 of 1
BTXN 050 (rev. 07/11)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                    §
Kevin Grant Wood                                          §    Case No.: 20−70146−hdh13
Jennifer Lynn Wood                                        §    Chapter No.: 13
5107 Bahama Dr                                            §
Wichita Falls, TX 76310                                   §
                                        Debtor(s)         §
                                                          §


                            NOTICE OF FILING OF PROOF OF CLAIM
     In accordance with Bankruptcy Rule 3004, notice is hereby given that on 07/31/2020
a Proof of Claim was filed by the debtor on behalf of Wichita Falls Tfcu in the total amount of $18659.82.

     A Proof of Claim filed by a creditor pursuant to Bankruptcy Rule 3002(c) or Rule 3003(c) shall supersede the
claim that has been filed on your behalf.

     To file a Proof of Claim, please visit www.txnb.uscourts.gov. Should you have any questions regarding this
matter, please contact our Help Desk at (800) 442−6850.



DATED: 8/3/20                                  FOR THE COURT:
                                               Robert P. Colwell, Clerk of Court

                                               by: /s/C Cumby, Deputy Clerk
